DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 12-13 have been examined in this application.  This communication is a final rejection in response to the “Amendments to the claims” and “Remarks” filed 1/11/2021

Claim Objections
Claim 12 is objected to because of the following informalities:  “the side wall” in line 4 should be amended to “the sidewall” for antecedent basis purposes.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject 
Regarding claim 12, the limitation “at least one planter positioned in the container” does not comply with the written description requirement because there is no discussion of a planter positioned in the container in the applicant’s specification.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2014/0283452 by Dittman in view of “Can You Use Dehumidifier/Air Conditioner Water on Plants?” by Laidback Gardener and US Patent Number 6,578,319 to Cole.

Regarding claim 12, Dittman discloses a safety grow pod for efficiently growing plants comprising:
A container having at least one substantially vertical sidewall, a top wall and a base, the top wall and base intersecting the at least one substantially vertical 
At least one planter positioned in the container (grow trough 170);
A climate control system in fluid communication with the container including a hot and cold distribution unit mounted on the container (paragraph 104 discloses “The heat pump 612 can be implemented for heating and cooling the internal cavity of the containment vessel 602”);
At least one climate sensor inside the container (paragraph 28 discloses “Sensors for detecting containment vessel interior parameters including air temperature, relative humidity, CO2 concentration, nutrient broth parameters [pH, temperature, nutrient PPM or EC level] are typically installed in containment vessels”) whereby the sensor signals hot or cold air to enter the container (paragraph 109 discloses “the heat pump 612…the one or more sensors 626…can all be connected to the programmable logic controller 630.  Generally, each of the devices attached to the general logic controller 630 can be automated”); 
A dehumidifier processing air operably positioned within the container (de-humidifier 628); and
A sprinkler system comprising one or more sprinkler heads attached within the container and being coupled to a supply line (paragraph 107 discloses “the liquid reservoir 620 can be connected to a plurality of nozzles adapted to spray roots of plants being grown in the containment vessel 602”).

Dittman does not disclose a sensor mounted within the container communicates with an output device to activate or deactivate liquid flow to the supply line and sprinkler head. However, this limitation is taught by Cole.  Column 6, lines 27-32 disclose “A valve is automatically operated by the control panel and in accordance with a program function whereby to supply water under pressure to these nozzles on and off and for a predetermined time sequence, as dictated by the system and other variables” and column 9, lines 53-57 disclose “The electronic control panel can also be integrated in a CPU unit whereby all working aspects of the hydroponic growing system are fully integrated”.  It would be obvious to a person having ordinary skill in the art to modify Dittman using the teachings from Cole in order to automate the hydroponic process.

Regarding claim 13 (dependent on claim 12), Dittman as modified by Laidback Gardener further teaches a reservoir in fluid communication with the dehumidifier for storing fluid prior to delivering fluid to the at least one planter, the reservoir including a pH sensor.  Dittman discloses a reservoir for storing fluid prior to delivering fluid to the at least one planter, the reservoir including a pH sensor (paragraph 28 discloses “Sensors for detecting containment vessel interior parameters including air temperature, relative humidity, CO2 concentration, nutrient broth parameters [pH, temperature, nutrient PPM or EC level] are typically installed in containment vessels”) , and Laidback Gardener teaches the use of gray water from dehumidifiers to water plants.

Response to Arguments
Applicant's arguments filed 1/11/2021 have been fully considered but they are not persuasive. 
Regarding the argument that the dehumidifier is capable of delivering fluid to the at least one planter, there is no support for this in the applicant’s description.  First, there is no discussion at all of a planter, much less delivering fluid from the dehumidifier to the planter.  Paragraph 33 of the applicant’s specification only discloses the liquid waste from a dehumidifier or HVAC system can be collected into a fresh water reservoir 105, but this does not comprise a planter.  Collecting liquid waste from the dehumidifier is also only described in the discussion of the applicant’s method, which is drawn to a non-elected invention.  The description of the applicant’s apparatus only shows dehumidifier 26.  There is no disclosure of the liquid waste being delivered to the planter, or how the system would do so.  Furthermore, it is unclear how this reduces any need for the sprinklers to operate or for the dehumidifier to operate, how it improves watering efficiency, reduction in mold or pathogenic microbes, as these improved are stated as fact but are not supported and were not discussed in the applicant’s description.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554.  The examiner can normally be reached on 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642